Citation Nr: 0922427	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-21 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to an initial rating in excess of 30 percent 
for an anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2007 and April 2008 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2007 and July 2008 VA Form 9s, the Veteran requested 
a hearing before a Veterans' Law Judge at the local VA 
Regional Office.  While the Veteran was scheduled for a 
videoconference in May 2009, he notified the RO that he 
continued to desire a hearing before a Veterans' Law Judge at 
the local VA Regional Office and did not want a 
videoconference.  Accordingly, a remand to schedule the 
requested hearing is required.  See 38 C.F.R. § 20.703 
(2008).

To ensure compliance with due process requirements, this 
appeal is REMANDED for the following action:

The RO should schedule the Veteran for a 
hearing before a Veterans' Law Judge at 
the local VA Regional Office.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOY A McDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

